AO 245B (CASDRev. 02/18) Judgment in a Criminal Casc

UNITED STATES DISTRICT CoURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

JOSE LUIS DOM[NGUEZ-RODRIGUEZ (l)

Case Number: 3:18~CR-03618-JAI-I

Norma Aguilar
Defendant`s Attomey

REGISTRATioN No. 14118-379

m _

THE DEFENDANT; UCT 2 9 2018

|E pleaded guilty to COUH¥(S) One of the Superseding Information. ‘.LERK U S w,\m,_,_~_, COURT

 

Fli'_"ED

 

was found guilty on count(s)
after a plea of not guilty

 

SO HERN osSTR'c'.'! :i¢ Cm.!FORN|A
B . __ _ jF__F’_l_Jl.

 

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Tit|e and Section [ Nature of Offense Count
8:1325 - Improper Entry By An A|ien (Misdemeanor) 15
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

§ Count(s) remaining dismissed on the motion of the United States.

E| Assessment: $10.00 waived

JVTA Assessment*: $
l:l

;.lustice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.
E No fine E Forfeiture pursuant to order filed

, included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attomey of

any material change in the defendant’s economic circumstances

Qctober 16. 2018

Da e of lmposition of Sentence

 

 

3:18-CR-03618-JAH

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JOSE LUIS DOMINGUEZ-RODRIGUEZ ( l) Judgment - Page 2 of 4
CASE NUMBER: 3:18-CR-03618-JAH

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 months as to count ls.

ljl]

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

l:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[l on or before
|:| as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Oftice.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-03618-JAH

